OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                        AUSTIN




                                                April le. 19SQ
           ,


      Eon. Cco. I!.Sheppard, ~prll 12, lQ39, Fe&yeE


      it had ncvet beeo pe~aed. Consequently, It r~uetbe ~8113that
      Cheptrr 41, Genersl end Specie1 Isas, 2nd Celled -asion, 4Znd
      Le&nleture,     posseeses  no life or erriceoy to aend   Yection  3.5,
      Article 7047, iievlsedCivil Xatutes, 1925. Loreover,         it should
      be pointed out thct there is nothlng in the ancndlng act, by weq
      0r a 8cvsreLle oonstltutlonal seotion, expressly repeelling
      Section    15 OS Article  7047, Revised Civil %ctUtaS,   1QeS. &moo,
      it is our oplnlor:that rSoction15, krtlcle 7047, Wevised Civil
      Statutes, lQ& , ?a today In full-foroa ond e?Zeot, eocordlrigto
      the telm8, 8cop6, er;dtenor of it6 0righm.l     eWActIW&


                                               Youm   very   truly




. .